        Case 5:19-cv-06348-BLF Document 83 Filed 08/13/20 Page 1 of 5




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Harry A. Olivar, Jr. (Bar No. 143089)
 2 harryolivar@quinnemanuel.com
   865 S. Figueroa Street, 10th Floor
 3 Los Angeles, California 90017
   Telephone:    (213) 443-3000
 4 Facsimile:    (213) 443-3100

 5 Linda J. Brewer (Bar No. 217730)
   lindabrewer@quinnemanuel.com
 6 Shuang Zhang (Bar No. 324119)
   clairezhang@quinnemanuel.com
 7 50 California Street, 22nd Floor
   San Francisco, California 94111
 8 Telephone:     (415) 875-6600
   Facsimile:     (415) 875-6700
 9
   Attorneys for Defendants
10 Sequoia Capital XII, L.P., Sequoia Capital XII Principals
   Fund, LLC, Sequoia Technology Partners XII, L.P.,
11 and SC XII Management, LLC

12 [Additional Counsel on Signature Page]

13
                                UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
                                         SAN JOSE DIVISION
16
   IN RE DROPBOX, INC. SECURITIES                    CASE NO. 5:19-cv-06348-BLF
17 LITIGATION
                                                     CLASS ACTION
18

19                                                   STIPULATION AND [PROPOSED]
                                                     ORDER REGARDING PAGE LIMITS
20                                                   FOR REPLY BRIEFING IN SUPPORT OF
                                                     MOTIONS TO DISMISS
21
                                                     Hearing:
22                                                   Judge:          Hon. Beth L. Freeman
23                                                   Courtroom:      3, 5th Floor
                                                     Hearing Date:   September 24, 2020
24                                                   Hearing Time:   9:00 a.m.

25

26

27

28

                                                                     Case No. 5:19-cv-06348-BLF
                  STIPULATION AND [PROPOSED] ORDER RE REPLY BRIEFING ON MOTIONS TO DISMISS
        Case 5:19-cv-06348-BLF Document 83 Filed 08/13/20 Page 2 of 5




 1          WHEREAS, on October 4, 2019, named plaintiff Jason Michael Deinnocentis filed this

 2 federal securities class action lawsuit against defendants Dropbox, Inc.; Andrew W. Houston; Ajay

 3 V. Vashee; Timothy J. Regan; Arash Ferdowsi; Robert J. Mylod, Jr.; Donald W. Blair; Paul E.

 4 Jacobs; Condeleezza Rice; R. Bryan Schreier; Margaret C. Whitman (collectively, the “Dropbox

 5 Defendants”); and against Sequoia Capital XII, L.P.; Sequoia Capital XII Principals Fund, LLC;

 6 Sequoia Technology Partners XII, L.P.; and SC XII Management, LLC (collectively, the “Sequoia

 7 Defendants”).

 8          WHEREAS, on October 4, 2019, named plaintiff Bryan Pikal filed a federal securities class

 9 action lawsuit against the Dropbox Defendants; the Sequoia Defendants; and Goldman Sachs & Co.

10 LLC; J.P. Morgan Securities LLC; Deutsche Bank Securities Inc.; Merrill Lynch, Pierce, Fenner &

11 Smith Incorporated; Allen & Company LLC; RBC Capital Markets, LLC; Jefferies LLC; Macquarie

12 Capital (USC) Inc.; Canaccord Genuity LLC; JMP Securities LLC; KeyBanc Capital Markets Inc.;

13 and Piper Jaffray & Co. (collectively, the “Underwriter Defendants,” and collectively with the

14 Dropbox Defendants and the Sequoia Defendants, “Defendants”).

15          WHEREAS, on January 16, 2020 this Court consolidated the two actions, appointed Ognjen

16 Kuraica as Lead Plaintiff, and appointed Levi & Korsinsky, LLP as Lead Counsel (ECF No.65);

17          WHEREAS, Lead Plaintiff filed a consolidated complaint on March 2, 2020 (ECF No. 68);

18          WHEREAS, on April 16, 2020 the Dropbox Defendants filed a motion to dismiss the

19 consolidated complaint and the Underwriter Defendants filed a joinder thereto (ECF Nos. 71, 74),

20 and the Sequoia Defendants filed a motion to dismiss the consolidated complaint and a joinder to the

21 Dropbox Defendants’ motion to dismiss (ECF No. 73);

22          WHEREAS, on July 13, 2020, Lead Plaintiff filed a consolidated opposition to Defendants’

23 motions to dismiss (ECF No. 80);

24          WHEREAS, Defendants believe good cause exists for a modest (two-page) extension of the

25 page limitation for the reply briefing given the number of parties and the need for the Dropbox

26 Defendants and Sequoia Defendants each to present their separate arguments to the Court;

27          NOW, THEREFORE, having met and conferred, Lead Plaintiff and Defendants have agreed

28 to, and respectively submit for approval by the Court, a modification to the page limitations for

                                               -1-                    Case No. 5:19-cv-06348-BLF
                   STIPULATION AND [PROPOSED] ORDER RE REPLY BRIEFING ON MOTIONS TO DISMISS
        Case 5:19-cv-06348-BLF Document 83 Filed 08/13/20 Page 3 of 5




 1 Defendants’ reply briefing as follows:

 2         1. The combined page limit for Defendants’ reply briefing shall be extended from a total of

 3             fifteen (15) pages to seventeen (17) pages, to be allocated as follows: (a) fifteen (15) pages

 4             for the reply brief of the Dropbox Defendants and Underwriters; and (b) two (2) pages for

 5             the reply brief of the Sequoia Defendants.

 6

 7 DATED: August 12, 2020                              LEVI & KORSINSKY, LLP
 8

 9                                                 By: /s/ Adam M. Apton
                                                      Adam M. Apton (SBN 316506)
10                                                    Email: aapton@zlk.com
                                                      388 Market Street, Suite 1300
11
                                                      San Francisco, CA 94111
12                                                    Tel: 415-373-1671

13                                                     Nicholas I. Porritt (pro hac vice to be submitted)
                                                       Elizabeth Tripodi (pro hac vice to be submitted)
14                                                     Email: nporritt@zlk.com
                                                       Email: etripodi@zlk.com
15
                                                       1101 30th Street N.W., Suite 115
16                                                     Washington, D.C. 20007
                                                       Tel: (202) 524-4290
17
                                                       Attorneys for Lead Plaintiff Ognjen Kuraica and
18                                                     Lead Counsel for the Class
19

20 DATED: August 12, 2020                               WILSON SONSINI GOODRICH &
                                                        ROSATI PC
21
                                                        By: /s/ Nina F. Locker
22                                                        Nina F. Locker (SBN 123838)
                                                          Evan L. Seite (SBN 274641)
23                                                        nlocker@wsgr.com
                                                          eseite@wsgr.com
24                                                        650 Page Mill Road
                                                          Palo Alto, CA 94304-1050
25                                                        Telephone: 650-493-9300

26                                                         Attorneys for Defendants Dropbox, Inc.,
                                                           Andrew W. Houston, Ajay V. Vashee, Timothy
27                                                         J. Regan, Arash Ferdowsi, Robert J. Mylod, Jr.,
                                                           Donald W. Blair, Paul E. Jacobs, Condoleezza
28                                                         Rice, R. Bryan Schreier, and Margaret C.
                                                           Whitman

                                              -2-                    Case No. 5:19-cv-06348-BLF
                  STIPULATION AND [PROPOSED] ORDER RE REPLY BRIEFING ON MOTIONS TO DISMISS
        Case 5:19-cv-06348-BLF Document 83 Filed 08/13/20 Page 4 of 5




 1
     DATED: August 12, 2020                     QUINN EMANUEL URQUHART &
 2                                              SULLIVAN, LLP
 3                                              By: /s/ Harry A. Olivar, Jr.
                                                  Harry A. Olivar, Jr. (SBN 143089)
 4                                                harryolivar@quinnemanuel.com
                                                  865 S. Figueroa St., 10th Floor
 5                                                Los Angeles, California 90017
                                                  Telephone: 213-443-3000
 6
                                                  Linda J. Brewer (SBN 217730)
 7                                                Shuang Zhang (SBN 324119)
                                                  lindabrewer@quinnemanuel.com
 8                                                clairezhang@quinnemanuel.com
                                                  50 California Street, 22nd Floor
 9                                                San Francisco, California 94111
                                                  Telephone: 415-875-6600
10
                                                  Attorneys for Defendants Sequoia Capital XII,
11                                                L.P., Sequoia Capital XII Principals Fund,
                                                  LLC, Sequoia Technology Partners XII, LP.,
12                                                and SC XII Management, LLC

13 DATED: August 12, 2020                       O’MELVENY & MYERS LLP
14                                              By: /s/ Matthew W. Close
                                                  Matthew W. Close (SBN 188570)
15                                                mclose@omm.com
                                                  400 South Hope Street, 18th Floor
16                                                Los Angeles, California 90071
                                                  Telephone: 213-430-6000
17
                                                  Attorney for Goldman Sachs & Co. LLC;
18                                                JP. Morgan Securities LLC; Deutsche Bank
                                                  Securities Inc. ; Allen & Company LLC;
19                                                Merrill Lynch, Pierce, Fenner & Smith
                                                  Incorporated; RBC Capital Markets, LLC;
20                                                Jefferies LLC; Macquarie Capital (USA)
                                                  Inc. ; Canaccord Genuity LLC; JMP
21                                                Securities LLC; KeyBanc Capital Markets
                                                  Inc; and Piper Jaffray & Co.
22

23

24

25

26

27

28

                                            -3-                    Case No. 5:19-cv-06348-BLF
                STIPULATION AND [PROPOSED] ORDER RE REPLY BRIEFING ON MOTIONS TO DISMISS
        Case 5:19-cv-06348-BLF Document 83 Filed 08/13/20 Page 5 of 5




 1                                       SIGNATURE ATTESTATION
 2          Pursuant to the Northern District of California’s Local Rule 5-1(i)(3), I attest that

 3 concurrence in the filing the documents has been obtained from each of the other Signatories.

 4

 5
     Dated: August 12, 2020                                 /s/ Shuang Zhang
 6                                                          Shuang Zhang

 7

 8
                                              [PROPOSED] ORDER
 9
            Pursuant to the Stipulation, IT IS SO ORDERED.
10

11
     Dated: August 13, 2020
12                                                          The Hon. Beth Labson Freeman
                                                            United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -4-                    Case No. 5:19-cv-06348-BLF
                   STIPULATION AND [PROPOSED] ORDER RE REPLY BRIEFING ON MOTIONS TO DISMISS
